Citation Nr: 0111473	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-12 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to March 
1972.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  During the pendency of this appeal, the 
veteran moved to California and his records were subsequently 
transferred to the RO in Oakland. 

The veteran testified in September 2000 at a hearing before 
the undersigned member of the Board sitting in Oakland.  The 
veteran submitted new evidence at the hearing with a waiver 
of review by the RO.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for multiple sclerosis in September 1991, 
and the veteran did not appeal the decision.

2.  Some of the medical evidence received since September 
1991 bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and by itself or with evidence previously 
assembled is so significant that it must be considered in 
order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed September 1991 decision denying 
service connection for multiple sclerosis is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 
(2000).

2.  The evidence submitted since September 1991 is new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for multiple sclerosis have 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
multiple sclerosis.  The RO denied the veteran's initial 
claim in September 1991 on the basis that the veteran had not 
submitted medical evidence of a diagnosis of multiple 
sclerosis during service or within seven years of his 
separation from active military duty.  The RO considered the 
veteran's service medical records in making its decision.  
The veteran did not appeal the September 1991 decision 
denying his claim.  Thus, the claim is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The evidence submitted subsequent to the September 1991 final 
RO decision includes a report from S. S. Z., M.D., Ph.D., who 
opined that that there was probably no connection between the 
veteran's multiple sclerosis and his active military duty.  
He indicated that there were two reasons for this assumption.  
First, it appeared that the veteran had symptoms prior to 
active duty.  Second, the physician noted that there was no 
clear association of an environmental exposure in the 
military that would lead to multiple sclerosis.  The 
physician added, however, that it was possible that the 
veteran had multiple sclerosis symptoms that were exacerbated 
by stress during service.

Additional recently submitted evidence includes an initial 
outpatient evaluation and physical examination consultation 
report made in August 2000 by T. J. O., M.D.  According to 
this physician, the veteran asked him to comment on whether 
multiple sclerosis was exacerbated by military service.  The 
physician opined that "[i]n all likelihood, that was a 
possibility."  No rationale for that comment was included in 
the report, however.  

Evidence received since the September 1991 RO decision also 
includes additional private examination reports and treatment 
records, along with a transcript of a Travel Board hearing 
held in September 2000 before the undersigned Board member 
sitting in Oakland.  The veteran testified at that time that 
he began having symptoms that were eventually attributed to 
multiple sclerosis during active duty.  

The Board finds that the private medical opinion in August 
2000 by T. J. O., M.D, that a causal relationship between the 
veteran's multiple sclerosis and service was, "in all 
likelihood, a possibility", is new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for multiple sclerosis.  The evidence is obviously 
new and it bears directly and substantially upon the specific 
matter under consideration.  While equivocal, as it tends to 
lend some support for the contended nexus, the Board finds 
that, by itself or in connection with the evidence previously 
assembled, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the claim for service connection for multiple sclerosis is 
reopened.  As explained below, there is a duty to assist the 
veteran with the development of this claim.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for multiple sclerosis is 
reopened, and to that extent only, the appeal is granted.


REMAND

The Board notes that during the pendency of the appellant's 
appeal, but after the case was forwarded to the Board, the 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) became effective.  This 
liberalizing legislation is applicable to the appellant's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There is a further duty to assist the veteran 
with the development of his claim.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Where a veteran served continuously for 
ninety (90) days or more during a period of war, as in this 
case, and multiple sclerosis becomes manifest to a degree of 
10 percent within seven years from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  Notwithstanding such presumption, regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service and post-service medical evidence of record shows no 
diagnosis of multiple sclerosis during or within 7 years of 
service.  As to the contended causal relationship, there are 
two medical opinions, one that lends some support for the 
veteran's claim, albeit rather equivocal, and the other that 
goes against the claim.  The Board finds that neither opinion 
was preceded by a review of all of the relevant medical 
evidence or particularly well supported.  Under these 
circumstances, it is the Board's judgment that an examination 
by a specialist in neurology, who has reviewed all the 
relevant medical evidence in the claims file and includes an 
opinion that directly addresses the etiological question at 
hand, is warranted.  VCAA, supra; Green v. Derwinski, 1 Vet. 
App. 121 (1991).

The RO must also secure any additional evidence that may be 
available, including clinical records relating to evaluation 
or treatment for multiple sclerosis.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992). 

In view of the foregoing, the claim is remanded to the RO for 
the following development:

1.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA treatment for his multiple 
sclerosis since service.  Complete 
clinical records of all such treatment 
not already on file should be obtained.  
Any necessary waiver(s) should be 
obtained.  
2.  The RO should also contact the Social 
Security Administration for the purpose 
of obtaining copies of medical records 
utilized in its decision granting the 
veteran disability benefits.  (See 
transcript of September 2000 Travel Board 
hearing.)  

3.  The veteran should be afforded a VA 
neurological examination.  The examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's multiple sclerosis 
began during service, within 7 years of 
service (he was discharged from service 
in March 1972), or as the result of some 
incident of service.  If it is determined 
that the veteran's multiple sclerosis 
preexisted service, the neurologist must 
opine whether it is at least as likely as 
not that the disability was aggravated 
(worsening of underlying disorder versus 
temporary flare-up of symptoms) during 
service. All indicated tests should be 
performed.  The claims file and a copy of 
this remand must be made available to the 
examiner for his or her review in 
conjunction with this examination.  

4.  The RO should review the examination 
report.  If it fails to comply with the 
directives of the remand, it should be 
returned for corrective action.

5.  The RO should also review the claims 
file and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

6.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for 
multiple sclerosis.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



